B Case 3:20-cv-01482-MEM-DB Document1 Filed 08/21/20 Page 1 of 25

DeSted ratct Cour’

 

“Stores |S
WRaAd\e (tse Or Penne | wacko

 

 

 

SCRANTON
AUG 19 2028

TERR, Dec Rh oper —_

 

 

 

oaks
)

 

 

 

 
  
  
 

Z And. boone, Z Rice. C.Ralq
, J ong _boe woe 108. Aa Wal Tex

| : Dh eA Qa: ogc Qe oe
ae wy Wieaer. &\ eck Ro \Q<5
a AR cxo.\ comacRikes.

 

 

 

 

 

 

 

 

 

 

| Mace DecsQcky cag 2 stoke, pitsag x
ad GER clue, ceRel asic x
o 6 OS% golleay oat Se and pquaua!
. oo. ed ce, Esa

     
   

 

 

 

 

 

 
: Case 3:20-cv-01482-MEM-DB Document1 Filed 08/21/20 Page 2 of 25

we Thy ‘Ce Se Ye Q yQack aAKoe! oodec 2%
AD. 3. Rog \5d\ aad YAA( AVS),
2 The. sour’: Qe Supnle. rectal Qu Oe Crest

ON ac ‘Oe Dick cyt co & a con 6 sate. Lop Eu oy

 

    

 

  
  
   

 
 

aes eo ae Hf ‘
Bike Wd Sle Mens |
OQ appro ~ate enue ugdec BY “OS ee:
Sey OC To \ iy \2 \ because, SE Ss wwoere
The oe OrRad ree +o chs Cl cee ~

oceorced.,

 

  

   

  

 

 

 
  

| Tosiees __

Wine. PIRATE Sal Decrke4 ee te

Siogor cecated at Stave Correctional _

| © nane9 Roch Rev (o.C.oL- Pockyhew
A e ¢ Ss Bo Ak. O

 
 
  

   

 

 
    

: s TRilec ©.
_ aa eos ice. \ and a Doe ace,

 

 

 

 

 

a (Defendant are Doe, aqd Scag, Wee
‘ace loa COTTE. POO al of {cers © explored
ott S CoE: Bc ei Wwiqnne, Qaree ace, “oot

 

 
i
| Case 3:20-cv-01482-MEM-DB Document 1 Filed 08/21/20 Page 3 of 25

 

Se Say Yan add +o Xone ol Ry FE Ve lass

Meso ck. ‘ook >
- ROE econ OW “HoQwecs'

 
  
 
 

pedo, ee

  
 
 
 

“BlBveqdont sates 8 5
nee Lxory MOCK CoordRaerter. ok _ 2.0. both

Rend aad Ss ceepgg Role. Xe
es

x 500.0 Qo, ‘nes Gada val c CAPACRTU,

Geken Poche. © ore only. -
GRE x] *

    
  
 
 

 

Ae Cord.

 

 

yO aa aces ok oo - Books. aM Bas
ECV NCES. ONG ¢ . Ors aX otgete ae

 

 

 

 

~ySho worth Sse + = ewok
__ Food Depor See Nes oe loo. deo io

co Reaves. Qa. Come \ RR OES. COO Cert iag
Creator, esa - OO Food. We, QS. eved Yc SOUS

   
 
  

   

 

 

QA BIREal_copactifes.

PRE cg

 

   

 

x conductin 2,
2 Kgarfaas Sor ortsoners’
QO vsed oF loreal Roa PISO. cules, She.

  

  

   

PX Oe. det Set dk neve: acted, aged é

 

 

   

__eocys
: — picket

acts.
AXON Toles Wo ZO

 

 

 

 

‘awd ok Al Ques. av elevioc tox Qe,

 

 

 

 

 

Uy peroneal, Oe,
Ke eclork’ perl. Abe rc PIA eee, Maley DenkK

  
Case 3:20-cv-01482-MEM-DB. Document 1 ‘Filed 08/21/20 Page 4 of 25

Lower WIS _TIONE. A Yong 5 ~‘o5e\ dn =

 

ke

wes Ro a \eves 5 one oben Z
ectsRcked Movering, UcRe a olleaed ley,

| eras Maa uc

= Si: % _cestracted nous Rag as

 

 

  

NY ee WAS AWOKyeEn OF EO, icf.

 

 

 

3 ® Nery omspacecrk "ood: and
ch = cell door votes WAS oy 2+

 

   

 

 

 

 

=A ea. 2 ni to. cee.
core WOIAS Son OD. oe S winen

   

 

oO Spee. alas yepes Feld Nook HeOg-09 ok
Age. Roe coverSa a Ro cell door.
A\beBaqdack Z AO. <— one olen wictrle. a

“Yee. alc RAR 'D door, also called ‘R

a *\Sncer oO Qa made. QO decogatorh Awl

sqect Sos ct creo coward, uSv \Oel\e pe alan
5) P\REASCC Yooc 5 + Rer\ sO rn oh Hoe, detead—
faqk Doone. wna OTe 2100 AcRaG. and ot
SM Qoar Or eartoa act CA lsanckeic Wren
TARA cot do cork ao” Jost 0 curt
Ke QU ‘even dort Beoe. Wao +09
Stated” DEcavse BOO he “to assault

   

 

   

 
       

  
   
: Case 3:20-cv-01482-MEM-DB Document1 Filed 08/21/20 Page 5 of 25

_igteRt LOO Wve st Roce acd We. ook 8

- oval File cowords 0% LOD. “
an rast Aran “passouk, deker docs 25.
Took. a Sogn Boe. laa” Metocd ‘woe
packing ook. yoaue. axelee Ae

    
  

   
 

 

 

  
    
   
 
 

   

  

Lie gard _cormplerelu
Faas a ee Dereny Bac .

a NS ae. ceepoaton eee awa scans Ae.
eve > dlocyts > Boore cae Son, Dee. = aka
OU. oa vooold Re oe ERR vo) aRel

 
 
  
 

 

 

       
  
   
   

 

 

 

 

 

   

eo 208, Nat operoengtely k

KQSQ loceatfaskt ATOR 200 ¢ Ber
os) dag Dee. ose Rika eae Coral oe Sekt ted

 

  

 

 

 

 

 

 
 

 

wo we Te ae rea :
‘2 Boone. S09. Doe laa ez
es eg ack, ok. Woe Arar fy

 
1 Case 3:20-cv-01482-MEM-DB Document 1 Filed 08/21/20 Page 6 of 25

? Perea wale, 3 PASS Yne. ioe citkk s
Ee Ro cell Ace \bengtiag Se. e. Aekendacwts
Ao Feed Re loot =e Zanor
UA Slay \AY 2 OVW ok vane geese lo \5 on.
‘deFerdanks Hoone. 19 lec and Soaq, Doe,
_laiha MeLord)\, dusfac, Koenig : tral
XO ss0ut walled Ra 35 Yoe Widhty 's ~cel

   
  
 
  

  

  

 

 

 

 

door uRioouk LeedQaa Re

\t ek on8 agts hoane. Pile ee, oad Sona
Doe loha MeCord\ at Loads teal pool
oot WiPle ak toe DIR AEE” 2 cet door
ne askendactt WRilec saccasitecalla,
oohed | the. otter dnno defendants Boone
ee Solan Doe, = ae Seeing ae

 

 

 

   
     

 

   

; sealed : No edo

{ Sealey a walle ec] mast
niidook Leeda Q* Re
20 ZO\" ato dorokeaatel Ly o,\5
Ha lore Yast Awan Ly 2Q62 ca cake

     
 
  
 

 
 

 
  
   

| ang Doe. ae Meo ee \weres: Rae 6 tne.
Q cR ARE C 2 call uno Ceed@ad Ren

Peadaak 6 Yeaoec pushed Yoe.

 

 

 
 

Rekecwaqd Teg
| {ed

a a lagen as eaeget cake
ARARE'Ss CLL door

 
| Case 3:20-cv-01482-MEM-DB Document 1. Filed 08/21/20 Page 7 of 25

ko Cee eq. Ti nstead he
eS ok . Doe . sted Noe. Sack ese A ‘ep .
tO 6. SRR & kRa_cell so te. Te OQ.
QD oe Slot Goma, COMP ATR EL Oe
— hace ~ door vo Teed Re Ook ukeles
Ae DIR AYEY voallhed +o oe. ‘oa 04. & LY
ce Yo eed Oe Aekenax ants. eR\ler
zB Od Scola, bee. all wate : au
Wt hook.

 

 

 

 

 

 

 

 

   

 

 

 

  
 
 
  
  
 
 
 
   

 

 
 
  

 

RAKES cell, oor

 
 

 

 

Bre eee ee
OX eel Papec_aqd ‘hs Soap rowel anil cag
_. Abotqlorusia_ and ont

 

npaste,, aad. crower
RRO around approve ately, 4A5.
2 A _Querd came. Clo. Crorq.
JS 2 OIA. ox. approtmetelss lear. 2
deer pas yre_Z. ATURE, and Solact Doe [ola
_ McCord SutkRle PATA, brealtftask. ArOUS
Lona ok = Noe. pidightky\_ Ss cel\ door.d ere y—
Bag SoR\er ordered Ae. vk ck Th * tD.90
Ao oe. ‘cack. Or kRo. cell WR Ane pki

ASCE. RRA Vollovg, bot aac wictle wallRio
Yo Ahe backs Kt Re cell voe. Oerend ack
S00 Wed. Ova: c Yorn, oe o\ CXC rt Oy 9
cel Seto, SeEdRoo, Yen.

_ Va) Dekeacdk Oc. SRMile= and FRalner aqd

Bok Om oe, latha MeCoc. ay Oa gto. Auge
K — ARE. urrPle. bas Sing, Arye Out. te

 

 

 

 

 

    
  

 

   
  

 

 

 
  

 

 

      

  

 
Case 3:20-cv-01482-MEM-DB Document1 Filed 08/21/20 Page 8 of 25

oe oe Cmelenenccas a all: ik C

 

   

 

eas 9 ys QO\A_o& approkeaately | loam
Sos orenlbyasit Yrane. me oe ae

 

 

 

 

 

 

 

acta Be ‘es cel\ ak oe ea ae aS

S CE “Would aco Rae to speak to me?”

awk oe, BRAC wooeeted SUS.”

2 Dy Cx {ec eatin Oe IRAE | oot de the
Cc EO eq_one am_one Sakde.

= Soc kerence TOOK] ae Raster ett

 
    

 

 

 

 

 

 

 

Brottsa, on oly. 20
308 Xo cenock ee Qqotnex Qaraoke, ork
O.050- Pec Rend TEO cned our +0 her
| Sakon, Sook opards ak 2. Cree Kot ie

uo! ere OlbuRaS 8, Soe. loro

 
 

 

 

   

 

 

D1) 1S —— aq Laver also Se qea 4
2 hx + A > Soot ne. DIDS BED Tec) es C|
+0 enact OM). alo: He, Cldton eon Seat Wr pr

Lee wa Ade eS,

  
 

 

 

 

2 2, wae all pecner penced Or

 
- Case 3:20-cv-01482-MEM-DB Document 1. Filed 08/21/20 Page 9 of 25

 

 

 

S eeaineas ON. Lor D kh Le

   
 

 

 

a oer * RS oor, old. ee Var
ARES A No AN Cady, SHQEANEQCE 2 Os
. nese alouses AR RoqnesirookQoqgs oer.
a wast. QV. pce eee aso” we Ae _
wall Tk oer Oot i LY. Necanacees’ Or
~ = 2.000 clés ackS Ox. ODLSe con \ the tors
| Semioecs: ook Lov re aM Fees Xo uxt
nes ET ee. DRAREE RA
CONS kk Soe Resrenatt Laer.
ae 2 _ 12 OHS. cel Xone. vida
ok Ee RSS D0 O80.
= XY poor. Aweae.. OVPETOACO eC. ou Ue
eo —peecteee COR Yee Wao Voor, Schad Fo
geet on Je. AR: ete — a Pod Scene

   

  
  

   

 

       

 

     
 

  
  
  
     
 
 
 
 

    
  

 

 

   

 oeeve.,

  

 

 

 

 

 

 

 

   

 

 

 

2 aa CE wad, aN. pur lacy So Re
cell oak e seit arterwoards. \uqca tres.
: qeeA out lou. AacCendonk Beare ey
: _ Case 3:20-cv-01482-MEM-DB Document 1 Filed 08/21/20 Page 10 of 25

doo oon woallged, Yost “ce. ot RaAlQle =

 

 

 

 

   

cone t2s om deRoQ Cons “Sates o ie
es NOWer wsBBao waeceRis COUT

X

| : oun Swoon), exc...

   

 

 

 

 

 

ees COCK ; : ~(

2. . SQuapst \Ae ok appcoegatele AY oS ar

| 2 RE SKE RA cekuse a cell tke and ded
G2 6 cHSCOC EN. ok Yor Oy saxgtten 7a

 

 

 

 

243 ee ot ie OO’ at Apo sirenarrel 24 IONS
fast ta cetaGolfer foo dencPag a’ cee!’
OQ es prevove dor delentiact: Z.

: Book ade LP. aac uorote. a Sale. ke

oeceqcoct report Hook states thet

   

 

ake. old PG reeset to be bandeukted"

 

  

| wo, Yes a. ee aNd \Rdee Sookace. ror + +r.
| done aga Aece, alone and on the. “achoal_
: “Roce Boek, trSe\e FQONL ET Rll eet

's cell to

 

 
  

  

i Ghee. opeeaienpa meee picke AOE
0S0_orka to Oke. UE ok all.
: _ Case 3:20-cv-01482-MEM-DB Document1 Filed 08/21/20 Page 11 of 25

zo\e oppconBinge 2 \D. OD 001 oct \vacsy,
ook Aceh qdaak Son Doe._| lava Tete

RA oot Rue. Ye SlokQCE oVrads,
Lord \ HO

2\ Deteqdaqt Reel Dee, othe \ Xe

 
 

      
   

dot endo det tenn Soc bin loot She

SOs croeced o ARek trol! and Yoe Hrrcnen

 

 

 

ak FACE OeN est Leen ed (Re. ace
way RQ cekalQa \Q

  

 

 
 

 

once, eel soy Woe ene tee

Ote! Qafere) oQog. and ‘belRe&, wlaen 9 pitsoner
Wiles a os@evaace,. “Oe. oevaace. Stoll Calls
oe mqosvter “co Loe. or terctGog oF Yoose Yo-
ARR val & Tespon oie. Cor og, matter Loot
oe artevan Ce, Concerns.

aA \Avaverr Wo DOV ork appcomatela lo. Zo
an Sa cerolWotYon defeqdank ~olaa Soe.

olka WeGord \saade. False. cldfeas OQ.a ho

Conduct cenots clé Redraa vak Akos. picket YY

, Yoreakened. 40 nocey (RS ace called ‘fon

coackal\ or erefodice cece TLS QQ eater

20a Loc Yoe. ~ARAEE! ey Os

 

ZN

 

 

 
  
 

 

 

 

 

25 \ \\Rdeo evidence ull soouo AYook Ane dcead=
| barks Wolan boe. laa MeCoc -A\ acd, Hoone.
eves even ot rerapted +O okoy or Ahoe.
i | Case 3:20-cv-01482-MEM-DB Document1 Filed 08/21/20 Page 12 of 25

Se HQCC's cell oC OVE) Khe elorr \eor AN -
3 Yne alleced Rage Lo nove taken plate.
AlrDeCec ack Doe. fala Wc. Cord) aga Boor’
ok lS am wikcRle hand calen lareathka ae
XPS ok walyed eaters Woe a RAVE 's
cell Serace ene Peed@ag, ‘Rex waka Ss ackwoll.
why Hoe, Cals ey wes caqduct | LO) poerce. yak Rag
a ‘ack AEC eat Ye DIRAkte Ao cover UP +h
Ack end, OOtS. Boone. TRL ler Foner Doe. lak

-Metocdd, 200, Deelotha Bowe s\ Leatkhs.a

 

 

 

 

   

   

 

 

 

ee Cony at es O\ acd COR \ PQs

| So POC a Ooges NI ation. Ox” ad \oe Hee &. or 8 \deag,
ie "t POA & {5 ea Roped ution okleast’ Loce&

Roa “recln WWdsin’ Camera's Yoek snould

NES sxale) Rou ana

 

 

Soe work Rae ok all 3%
a ovid lnower ce corded “ever Ran
‘oa ayer. place, exn\ Bred 3, WQS com
‘\oRak Leary “SO at UP mA \ Quast
‘Vo™ cf Aoe near ZO” ON Go Rakidena’> 7
Rod
BRAVA RABLE Voag led _a second oevance_
Qo leh. ana Toll sasaka aloo. eopge, OF
“Ane came Rasves ay the one, Bled oa eoath
seoxfor Ravrol.Rao_alaostk all of Line gacoe

  
 

 

   

 

 

 

 

Soke eqemloers, Aker rdoake Boone, SoR\ \ ey
Racer, and Dee. lala Se eeuc) wloo all dia

OXQ0.
a ORO foce — onto,
- Case 3:20-cv-01482-MEM-DB Document1 Filed 08/21/20. Page 13 of 25

PIR? aloo laas “wo oe ere
O Wks ‘oly toe Pamates uolao ePilne
wRinessed Woe acke done. ton icfeadants
“Boos, Tec. Feiner ‘Doe, lola MeCocd\, 0nd
bee lato Bowera\ aa@ask Mae. Pl RAQEE_o-
003 QoS vitoested aad keen arRected
“ko sane. oe Noe. ease. VEO aRons “Whe aames
os Yoe. wiqesnee Cam, 2.00. skate ae . qunibe
Sore, ANeQ %
| WEAK Diqess 7 O, oa 2200 rac Xe a N®
0510 wad uRinessed and ixeoted tae Sone,
Ody era erat.
AOS Deon, * : 2ofoceqotGon, and loeleek defendants
2 “Rooke wMe\\ec, Ranec, oe laka McCord and
Doe laia Qo wesc) are. nou oO engane, GD
: cetalRatory n aclWons, seKval lnacca Serrertts
, eXCko ING Wece., aga. ‘UsRaG, Rho Rd otfao,

xootcs as poe QS wr Qilaio Yalae ecReckn _
dock cogent to beep osstes Go esha
Ncee arti uRito orRevances alovse, clea? a =, PRED
Oe =

ches, we cond ek AQ cl a gpke ce_ appeals

ery OO OY ‘When

OKO aoe oa makes Yack ude AQ,

 
    
 

 

 

 

 

 

 

 

 

     

 

 

   

 
 

 

A\ Woeatdnts "Boos aloo destrozed the Gaal
appeal bo a oRevance ola toe eveays
Oo ork cOOH hace, boned Sol u \4e ZONA ook?

oak dy 20° 2 ‘OVS wkd 2 ak de: “bck }

   

   
- Case 3:20-cv-01482-MEM-DB Document 1 Filed 08/21/20 Page 14 of 25

orkex on C8, Conce 7 Loose event's was
bed LDEKAQ, delauied aot . U Yoe,

| anges & Noe rakoitry, Cecit cal _Orece, Sq

_MednecRas SQUTO, “Rene. \Gacred ‘Xoe ap Qevian Cor

 
 

 

Deal o& Doe, Process

. es Quavst 2\% 2 O01" ne ROE Weer

rv racendue | near AQ, Ibe Lore, Tne.

 
 

 

 

! BeFeqdoct 1 Wolter...

  

Ave. to We. Ql BRL sexpecitng # nel a

 

 

« Quast eh And Qos | um 2 oa Ce

eres of ere acecten yersdnS oad

 

   
  

 

bof

cRao a oe. Bente enon

AS “ike seteadoak \Oolrer Ynam Yolselay
‘Oldiorect, ue. to a CON ec _up cor Yoe. det —
eqdeank Boone, ane stated Yo ok ING
ARden ent dence, WIAs avictlalole” Kor Yoe.
o\\ eced ey ects *therk tool) place. on oe,

<Rao oof Quepst 15™ ZOW and the

RATS 05) YHh0Q Fooad ake based

Ol OSs Ce StokY ‘Gtobemecs, aad eecirenced

a Te *D “20 cla 16 APacSp Raa uy

  

 

   
   

 

 

 

 
| Case 3:20-cv-01482-MEM-DB Document1 Filed 08/21/20 Page 15 of 25
1

 
 
 
  

  

rer the ee

 

   
   

 

 

 

 

 

 

 

 

zee \dalter ok con nec. cor ar
i) CONES UP Soc sae de! ego 0c. 5
© Het a At,
\2y Ly Acker COA

OC cee F onthlcole" oe sa es “anleoe | exenie
tot. took, Hoes M2019. ee
_A® me PARR vt , \ | Yound _

 

    
  
 

 

ALE was GOdka “ LOTOL Olle
cane, JO SORA L909, toeE stoement,
“a : ° LD Bons oF ea
a Fodu AYoe. Sor Aor, Cnoroes:
 AAXPIR ARE Ena and tRll 8o. bere retaltated
ane ag digest Yor. a ANeed oppeal s* _ ~gtemnoas
oy ODS Roc ods oad. lous aUebs.
__ BO\DeS ey facts Boone Riier, Wa er aK ace foe.
loka McCord) cetabited a aga st plas
OC moatins Yoon. lo Lt pal Soares sound -
__ Decerloec. yor 2010 hen deFendarte
Boone: We\ler 8 MOAN Doe. laa MeCond!
Be end. Soa. Doe lalia Bowers) who. vasa
eee OL Teal as 3 NRE yay okae on G-BRidPaa, a al le
— oe BRL, Pecraanectl DeReodait Fisher
LAL recadas. om Xone Block, Cn sk
TREE Le gow bétng. decked lau 6 Romrty

oes - Cores 0R% enranckS and. oppeals anc :
BOER. Loe Doky RYANCe,_OC

RAYE Reon, og Re

  
 
 

 

 

     
  

 

 

 

  
  
  

   

  

 

   
 

 

   

   
Case 3:20-cv-01482-MEM-DB Document1 Filed 08/21/20 Page 16 of 25

 

| one: al ude tal erly Steong oecey oer c ore

| delaued ucwosely oO og Woe. corre’ oa
cecktiy \evel de Boe oSpeni aoe, oc ond
eee | ee Cocaplebeley de eckeoted ok 6.071
, Woe yew Qo cekalQat Rost Ale, Didtac

 

 

   

   

Soe ACE, \oste \2_ pos | Rade Ahe
~¢ a Ocled Houes K20, Dc

 

   

 

 

: ence and Vavsval Ports
SAV Sic Quopet yim 7 OO aqa Cue cenhy
Sl Logkioo on Aone. PREY | 08 oGeO ee

  
  

 

Ror Retort: ofS
aay USO os
5S Re Secroct = savek nas ated

Tratlwcvele _ cequesst SRS Loon Yoe. ed RoE

expidee Rao nat Wf 2 Cod R26 lnétag Served
2 cold and enecee ae ok. Very cnt Food
orkkome on Re ycoale So Lae AN

7 . beteadacte W eover Bo cobs iote ) lu PG

 

 

   

 

  

 

   

SOO us
“Xae. Cr EaRidQao stot aad Yor Hoe WR Rae
Js muide conn Rate to Yoo 'Rkclhen +
deferdact \Deavec would ack ONE. ne
cook ene Pred and Sq Sack would 9, ae.

| ait prdlolenqe ane |

   

 

 

 

 

 
“Case 3:20-cv-01482-MEM-DB_ Document 1 Filed 08/21/20 Page17of25 ©

Re exrjaust ful \u aad A&R
ot sie deri ec | « Deaceeg ort

 

   

ice. \om 2 O20. AEX 1c

  
 
  

 

 

oo Re Sereahly nex eocaod Vine. os vance.
ee pcocedure,.— ~ _ |

\Dekecoa ack. Leon ecto S SQ \ cetalfa\fag, oy
Q A ver noe. semua

 

Nev Wa
iV oD

   
 
   

 

 

 

 

 

 

 

a St.) pen. & Groom oiftor ac aga_lce® Rely per. PA's.

“Depart sem of Coc: eS Lorre. aod:
_ eolh. Foo. Secices’ sector we C7~AbDTT
a — Hee ‘pol Ron, stokes. Yoox" “eee, wenls vkil
‘pe od Socea’ Buna, enc 24-hour pesto.
oo oF Loe. Moree? eqeals Srl Loe Hok meals,
5a aha loess ARO, stokes) “ANE. ey ANNA sara
Noe eee. Took 05.0 Ragekooru reRasuUte..
“Number Four, sroxee* A \ eO\ Sy be
a ved +0. 0 8 por tsSone Lees: "el
EA La oe Pick oA 5. e 4 on
"eover, Oe \lec, FRehe

AN ate - eK ce mono
ee. ali lala aie sCordy, and Sona. ‘Doe. A ohak DO wrers),

ar only, \Rolated. Xoe. Seer 5 Seg
tec toaetled

 

 

 

 

 

   

   
 
    
 
     
 
 

 
  

 

  
 

 

  

 

    
 
    
  
 
 

 

 

ato! uo mal oi ero 20% aloo

   

 

 

 

 

. : ON. Sorecalls +0! "tee. tedeal. nae So .
S Case 3:20-cv-01482-MEM-DB Document 1 Filed 08/21/20 Page 18 of 25
BG 2

Abe ead oF \elocuach 202.0 op vat

Doce. \\Wh_ 2.02.0 olen many aueaptonss

QavolRaa aawsea, hz 25 Sesyere: uncer

: seas deks udcatton, hack, OF eceroyy ayruenl :

petblesn, oad Recea ast mad more omer
Aw @ nome o Yaw.

lo\ AG request Yor o seat Soc Soe, Sucaptom 5
“Abne, YQ Rar Ye.0 Rag were ‘decRen

 

  
   
 

 

 

 

Ce WOXVO ce 2
ead mecR cal stoke skated Yocoeddn Boe, Four
sack AVAQ SQok ‘erertit Raa’ Soo 0. De
Nore SNe. ue 2.07.0 ceca stoLk ot 3 0

 

 

   
 

 

  

mat Ot ‘eee:
Keorg TRE ober Coe. 2 RIOR
woo Leela,” Sank onl Vor “hoo Repke oa
ee oper ee ‘tien acklng S- “Bui tag “atoce.

 

 

   
 
 
  

 

ie

coed woe ale cok a

 

      

f HOO os yoo! v rept 4
“wed bok Gera, EXNO\\ acnounts Cor aloast
a= cantina oon The. 9

‘ molt 3 vend “toes ne

Pes OU Se. Tags iv i Od ¢ she

 

 

 

 

 

 
  
 
  

Te \oot. 2D

—ExavalGoq, OO Remectes,
lee Lc (Lopes Seed Ye Tac qate's

Case 3:20-cv-01482-MEM-DB Document 1 Filed 08/21/20 Page 19 of 25 |

Sante Sh, Q Louk Sx |
— Xwe. va Rey Pex Sonal opestone Req cor aot &

cen | | efi to ’oe. vAcRe aoy * aotha
bdo wee. Qos. \\ montns e oe = VRCHREE Sao.

Ae ee@ng Noe. meaty oF Bork\
2 5 OQ a Qe, IQ . Yoe Baal cppeal ng
are x ons PEO, Oe was Ped cow decal
doo eared Land Rol ato Loe.

   
   

  

 

 

 

oxoer amare. Aad mooxyns. ok se
_~*
a, Ye Ads LOOO, Go

 

was. \5 10 _povnds. QQ. avly se BOG. ben ae

do.

 

pounds aga Qe. Hp 10 OO. e OF

 

_ GrRenoace. es cocedures of 9.07074 AOC.
on Suly.25™ ZO" bot doe to rekol
ay ackendartis Yooone \W Wier Doe. (ok McCord]

— Foe. aga Bee. Toke Bowers) when Of
(wag, ore opto ne. — shoo. “tt
pase Wott other paves

 

   
 
   
  

 

denechols corel

  
  

 

“Peak

 

“WOOT oO adc delo aye
» cokes and +r9ed_

ant v. AWAD
mebhNISe. o& cet alfatYon eR: <4. the.

 

 
 

One i wy — ul oe

     

EXO out ed Re, cemed Xe Po

 

 

 

 

‘Avapst Hoe 2A orth penis Se Z0\ Ce
QeVAAC ii A2O+00. whey. each. O08, wos.
~—getevane loom Novecd Oe

 

ce 2ie™ QDV'\E odo osRevance,
- * Case 3:20-cv-01482-MEM-DB Document 1 Filed 08/21/20 Page 20 of 25

a Bs

 

 

 

 

 

 

 

Ares Clon. "deoner O77! Sua \e™ 2020 and
en\\ ORD, YOrouen oe. Wages.

 
  

 

| a ROIS Yor Belek:

Wons of Ackeadoaks Doone, Miler,
Rie, oan Doe. loa ‘McCord. Weaver;
and SS Son OQ bee. lake" Bowers) Ro dere Lina, ne.

: ay Wolke. mene. aad rea Bal

A

Neca | ood retal?

 

 

 

coke. agRast Wen wweee dong,
maRRovsly and consttoted orvel oad vena
purtsament: Ya Roloiton ce Voe. E8alatn GQmend=
ment c& Nos. DePred States Conetth TEYOR

: \\ Woe. actRons of Setecdoct weaver: 8a_n0r
“? eng, Moe. DARAREY tot &
Lactose” Wet ond oon

 

 
   
 

   

 

Pvt bo R Kind was
_done snaltinoalus aod ccmenntes ecyel\ and on
O4ual gus@neaent Ra SEA arkiton. oe xe, Exon

   

 

 

 

 

“olonk nets aa ; bap. not Nod Rua mcbatle 15 >
cele toc ok CON VP Pose RoiokPon oF
Yow VoitFP's Tonks denying, Vow ploPalWet is
-wstkoes pee) erRdence, ond Radtng ey aklty OO *WWO

 
 
    
| Case 3:20-cv-01482-MEM-DB Document 1. Filed 08/21/20 Page 21 of 25

erate. rRecondvcts Lor a -otal oe ko
non gee aot a Avka\ o& \OO. ory 2%. Secitear yO
x “Vow aa Raiaion oF the. Fourteer sty. Arognd
_ mest 4 ro Ane UrRbed Simkeo Consitioith
a actions & dePondarts Boone mailer,

yw

—— “2300. Dee. ae MeCocd_) and Solan. Doe! eee .
pers! \. destruction cf Abe plat ct ro

cel, docrng.& Seapecper AW seaccins > dest OQ

Xow. Paka! a Jegal. do currents Lge PR2eANcLs appeals Yor.

of! Seviances and wPeconducts. Sov overngs 2 ee fos ee

— Be Bro ond ko ger qcRenances and appeals few barred
Wo WROD Re porn coed Were, GUKLS Pl Foy Seog 50 othe.

defendants. act Yon | conattivked Aaed® w berate “ erelenca

'5 09 Well as decRal de ne planlket’s. due ences

oe Os8 Lo sRaiowion oe soe Sourteecth so eee

   

eye

preeeennnee neem

 

 

 

 

 

 
    

 

 

   
 
 
  

 

  

 

   
 
    
 
   

 

 

 

 

 

— See ee
geo oe cour orack ne. Yollous

 

| : dros ereneeninmne seen penne

Sade aye

 

 

 

 

 

 

  
 

coe nner
Ques iN Rotated. Aine victal's
- Case 3:20-cv-01482-MEM-DB Document 1 Filed 08/21/20 Page 22 of 25

Sete yadec Moe. b&dlakin_{ Rereqamestt Lo
L wre stokes Lone wy aS =

a ‘ Dekecdant ® \Dalrer's actRons Qo cenduciRen
Xone Dele 2 Avs cploack, ‘neacina VWWoloted
Ae, DARA! ey CRolnks wndk: eo Due. Wocess
C\avse. of TOL Yourkeertto Amendene oko
Abe OcRied Strokes Conan Reg

2) Defendants Dooce. t Riles Eedner Doel: oka
“McCord! Land Doe. \oka® Bowers ‘\ ackPons
Ra Ades STON Bae or@eianceS. eae wort Your Sst
mapecmor, ~pLOMRACL and. wRsconmd ek ape als vor
Noted Moe a CRoaARCE'S FYes: Crnendeagort and
Rooke A Rs Ranks under: og Due VeOCL 9 Classat
o& Yoe Fourkee oro eG
Stokes Constro8on | |

AY DePeadactk eaves ece Ve Sluce, ‘to “rake, ackfan

0 wank —s a Ave Ast HIER i a ie |

 
 

 

 

 

 

    

 

 

 

 

 
  
  
 

 

 

 

 

 

 

‘deCendont Weavec_or RS ne 0°.
Siiamedtately advise, Retocu, workers to Yad
. Soe DA AE ke Proper portions & Load add
As w Oper "Age \oySe

 

¥

 

  

| c de ASO, ON Sch, mcky OO. onecRkc Q An
'. Case 3:20-cv-01482-MEM-DB Document 1 Filed 08/21/20 Page 23 of 25

   

___... deFeadant Walter ox nem Qogcits “ros
_. AYExpea ae. Ane, deecRp Ly CornscrPans
a ese ved 8 Qn ts coeapiet ror) oe.

 
  
 

     

 

 

 

bo — . Award compen: = Yoru, piiktngs oa \y
Ae. SENETANY Oc wer
A\peverdoats’ Dock Rey Tiler) Rayer “Doe. lake.

*

‘ond bee. lato’ Bowers \For the.

aoa a0 d emotonal QcQyures. sustdoed a6.
Ose r Yae. ARATE ‘eo Room ooo. deed.
dene nee EO od_and vertoallly VRAR ARAM, atin ra@ol acd O\sD.

ee cn Accogg OKO. Come

oe Veter 2 dock, Wea f ~ Cor Bae ec Ral (Ao Ry
oo ER's FeQues, Sh Yor past. and “wes Stok
2a Ree onc a uli yeat_o& laa onder fd” severely”,
oe And Hoek Senko. a on Rex, autRorkzed_ Aby. medteal
_ WeRe ‘nas. cand beea kn conctions and a ebleans |

Noe Vow. el Roth ©, Oe WAL OS. Poy foal. and. exoottonal
- SpcRes 6.

      

   

 
  

 

   

 

 

 

 

 

 

ee as eFex a Walter Coc he purRdament and
eee! ginal Sry realke NG. Yeor ec AecRal _

te ces dut_pro R59 “O.. conmerifon, A ey The a

'S. CracrpRoory. proceeding.
-E, ‘ate RQ G ck ‘ie

e>. Garages. aetna
~ wedendoct SHO’. re \ Ere

  
     

 

 
   
i
Case 3:20-cv-01482-MEM- DB Document.1 Filed 08/21/20 Page 24 of 25

“WcGoed’\, Dee. | aka" bowers \, LOeayer,
aod Woarkree. |

 

 

 

— Sula LY 2626

 

 

 

Beapecke UL. vorfiked,

 

“eek Deroy \oner
Stoke “L.b. aubber IN Q5O40
5.0L Bockew
An och Wes Vlace..
Bow A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 
